Title: To George Washington from Alexander Hamilton, 1 December 1794
From: Hamilton, Alexander
To: Washington, George


        
          Sir
          Philadelphia December 1. 1794.
        
        I have the honor to inform you that I have fixed upon the last of January next as the day for the resignation of my office of Secretary of the Treasury. I make the communication now, that there may be time to mature such an arrangement as shall appear to you proper to meet the vacancy when it occurs. With perfect respect &c.
        
          A. Hamilton
        
      